PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/145,977
Filing Date: 4 May 2016
Appellant(s): International Refills Company Limited

__________________
Daniel Drexler
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 4/21/22.
(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL

Every ground of rejection set forth in the Office action dated 9/21/21, hereinafter “the Final rejection”, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejections for lack of adequate written description in paragraphs 8A., 8C. and 8D. in the Final rejection. 
The rejections for indefiniteness based upon the lack of adequate written description of claim features. Therefore 3 rejections remain that appellant is arguing as indicated below in I-III.

(2) RESPONSE TO ARGUMENT
Initially (as applicant also does in the Brief) the application specification referred to herein includes the substitute specification filed on 2/24/20. 
Also initially, applicant elected pursuant to the first tier of the restriction of 11/26/18 to prosecute claims 10-27 found by the examiner for purposes of the restriction to not positively recite the cassette (that is the sub-combination, or apparatus without cassette). 
Claims 1-9 and 28 that were found to positively recite the cassette (that is the combination, or apparatus including the cassette) was non-elected. Although claims 10-27 have now been cancelled, rejected claims 29-32 and 35 are similar to the elected claims in that they do not appear to positively recite the cassette. 
Finally, pursuant to the second tier of the restriction the elected species is Group 3 Fig 6 (apparently described in specification [0057] only). Applicant made each election without traverse.

I      On numbered page 10 second full paragraph of the Final rejection, the claims are rejected for indefiniteness on the grounds that they are unclear as to whether they are drawn to the sub-combination of the apparatus without the cassette, or whether they are drawn to the combination of the apparatus with the cassette. In other words, the claims are indefinite because on the one hand they suggest that the cassette is not positively recited in the claims, while on the other hand they suggest that the cassette is positively recited in the claims. Thus, the rejection points out that as an example of the former, line 1 of claim 29 (reciting “for packing at least one disposable object in a cassette of the type including….”) suggests that the cassette is not claimed. The rejection points out that examples of the latter (the cassette is positively claimed) include the detailed structure recited for the cassette in claim 29, the further structural limitations on the apparatus that depend on the cassette in the claims and the further structural limitations on the cassette itself as recited in claim 35.
Appellant responds by first arguing that the claim set originally elected by applicant, including now cancelled independent claim 10, “included positive recitations of the cassette and parts thereof”. Appellant even reproduces claim 10 in the Brief and highlights portions thereof to support the argument. See the Brief at numbered page 11.
In response, it is first pointed out that claim 10 is not the subject of the rejection, the claim having been cancelled by applicant long prior to the Final rejection. Thus, the relevancy of appellants citation to cancelled claim 10 to address the rejection is not apparent and as a result appellants argument is unconvincing. If appellant is citing to cancelled independent claim 10 to argue that it is similar to rejected independent claim 29 in the sense that both claims do not clearly recite the cassette (for example, in the manner applicant drafted non-elected but now cancelled original independent claim 1 to do), the examiner agrees. However, this argument does not address the rejection. If appellant is attempting to argue that the rejected claims include positive recitations of the cassette and parts thereof, appellant’s argument is unconvincing because it does not address the inclusion in the same claims of limitations that suggest that the cassette is recited only functionally. The problem is the presence in the claims of limitations that suggest the cassette is not positively claimed as well as limitations that suggest that the cassette is positively claimed. 
For completeness, however, if one takes a closer look at independent claim 10 reproduced in the Brief, it is immediately apparent that the phrase “a holder configured for releasably receiving a cassette” (highlighted by appellant) is not a positive recitation of the cassette. In fact, the functional language for releasably receiving a cassette actually suggests that the cassette is not positively claimed but instead is recited in the claim only functionally. It is also apparent that the highlighted claim limitation “the projecting member configured to engage the recessed area of the cassette when the cassette is fully seated in the holder and the cassette engages the bottom wall of the holder” is a further structural limitation on the apparatus that depends on the cassette. This structural limitation on the apparatus suggests that the cassette is positively claimed, because the limitation is dependent on the configuration of the cassette. The positively claimed projecting member must engage the recessed area of the cassette as claimed. Not only that, but similar to claim 29, claim 10 recites a number of structural features of the cassette itself, and these recitations taken together suggest that the cassette is positively recited in claim 10. Therefore, claim 10 on the one hand suggests that the cassette is not be claimed and on the other hand suggests that the cassette is claimed. 
Other than citing to now cancelled claim 10, appellant’s only other argument is that “the current wording of the claims is in line with the specification in that the apparatus may include (i.e. receive) the cassette”. See the Brief at the bottom of numbered page 11. According to appellant “As such, the claimed apparatus is described as having features configured for interacting with elements of the receivable cassette”. Id. In reply, the examiner points out that the rejection is clearly not a rejection of the application disclosure (disclosure that describes that the apparatus may include the cassette). The question posed by the rejection is whether the apparatus as claimed in fact includes the cassette or not, and more specifically, how is one to tell from the way the claims are drafted whether the claimed apparatus includes the cassette or not. Since appellant’s second argument does not address the rejection, it is quite apparent that the argument does no more to show examiner error than appellants first argument.

II       On numbered page 11 of the Final rejection all of the pending claims 29-32 and 35 are rejected over Stravitz (2002/0162304). As explained initially in the rejection, the claims are interpreted as if the cassette is not claimed in order for the examiner to give the claims their broadest reasonable interpretation. Therefore, references in the claims to a cassette are interpreted as best the examiner can as reciting functions of the apparatus structure without the cassette. See the Final rejection at numbered page 11. The detailed rejection is explained in previous office actions such as in the Final rejection of 1/26/21.
More specifically, what is recited in the preamble of claim 29 is “An apparatus for packing at least one disposable object in a cassette…”. Therefore claim 29 is drawn to an apparatus only, without the cassette (the cassette is only functionally claimed). The claimed  apparatus has the structures of a bin, a holder and a movable portion as recited in subparts a., b. and c. (after the term comprising on line 12 of claim 29). Additionally, all recitations in the claims having to do with the cassette are interpreted functionally, and as best this can be done, since the claim is indefinite for the reasons indicated above and in the Final rejection itself. 
Looking at Fig 1 of Stravitz it is apparent that an apparatus is shown that includes the structures of a bin, a holder and a movable portion and that can hold some cassette as functionally claimed (in the manner cartridge 24 is held). The same is true of the other Stravitz embodiments as set forth in the rejection. For example, looking at Fig 16, the claimed movable portion can be the flexible resilient membrane 176 (or also per the rejection its vertical portions at its left and right) while in the Fig 1 embodiment it can be springs 72. Regarding the functional aspects of claim 29, it is emphasized that each embodiment of Stravitz can hold some cassette having a clearance as claimed, and can do so in the manner claimed, including in such a way that the movable portions of Stravitz move in the clearance. This would depend on factors such as the exact configuration of the cassette and its fit in the Stravitz apparatus, however, the cassette is not claimed and need not be shown in Stravitz for a proper rejection. The point is that consistent with the way functional language is examined, the claims read on Stravitz because the Stravits apparatus is capable of the claimed functions.
Before addressing appellant’s detailed arguments the examiner notes that except for the clearance of the unclaimed cassette and the requirement that the movable portion moves in this clearance (both interpreted as functional aspects of claim 29), all of the structural features clearly recited for claim 29 are disclosed as being structures in each of at least the two example embodiments of Stravitz discussed herein. Not only that, but it is apparent from other prior art of record that such structural features are notorious. Even applicant’s own disclosure of the prior art at [0002] and [0003] of the instant application specification also indicates that an apparatus comprising a bin, a holder and a movable portion (closeable means for closing the tube below the cassette) are not the invention of the applicant. 
Appellant’s argument is that “the Office has attributed insufficient weight to the role of the cassette, and the structure thereof in determining the scope of the claims”. See the Brief at the bottom of numbered page 17; bold text is for emphasis. Appellant expounds on the argument in succeeding pages of the Brief, but makes no other argument. The examiner disagrees that insufficient weight was given to the role of the cassette and to it’s structure. Instead, the weight given the claim recitations with regard to the cassette in the rejection is commensurate with the interpretation of the claims in which the cassette is only functionally recited in the claims. Stravitz was evaluated to determine if it had all of the claimed structure. Having found so, the examiner further evaluated Stravitz to determine if that structure was capable of the claimed functions. Again, the examiner found in the affirmative.
In support of his argument, appellant further argues on page 18 of the Brief that the Office has not explained how the resilient membrane 176 of Stravitz corresponds to a movable portion configured for moving in the clearance. In response the examiner points out that the resilient membrane or its vertical portions per the rejection are clearly a movable portion as very broadly structurally claimed, ie., they move due to the resilience of the structures. Thus, either the resilient membrane or its vertical parts meet the claimed structural limitation of a movable portion. Regarding the claimed configured for moving in the clearance, the feature is interpreted functionally. The resilient membrane or its vertical portions can move in a clearance of some cassette having a clearance depending on the exact configuration of the cassette and its fit with the Stravitz apparatus. The claims do not positively recite the cassette, and therefore, applicant cannot require Stravitz (or any other prior art applied against the claims) to show the cassette. The examiner notes that contrary to appellant’s further argument that only the lowest point of the Stravitz membrane is arguably movable, the entire membrane is resilient and thus all parts of it are considered by the examiner to be movable.
Additionally, on page 19 of the Brief the appellant argues that it is improper for the Office to ignore the role of the cassette and more particularly the clearance. However, as shown by the examiner’s comments above the role of the cassette and its structural feature, the clearance, has not been ignored. What the examiner has held is that the apparatus of Stravitz not including the cassette is capable of holding some cassette as claimed, including a cassette having a clearance as claimed. The prior art applied in a rejection of the claimed structure need not expressly disclose the claimed functions. It is sufficient that the examiner explain how the prior art structure meets the claimed functions. Similarly, on page 19 of the Brief, appellant argues that the Office has not demonstrated that Stravitz teaches a movable portion configured for moving in a clearance as per claim 29. The argument continues on page 20 of the Brief. However, the examiner found that the movable portions in Stravitz were capable of moving in the clearance of a cassette with a clearance depending on the exact configuration of the cassette. For example, both movable portions of Stravitz pointed out above have movement in defined space. A cassette similar to those in Stravitz but having a clearance as claimed, the clearance also being around the defined space could be used in the apparatus of Stravitz. In that event, the movable portions of Stravitz would in each case move in the clearance. What appellant is really arguing is that Stravitz must show a cassette having all of the features of the cassette in the claim 29 preamble as well as a movable portion that moves in a clearance of the cassette. This argument would be appropriate if the cassette and it’s chamfer clearance were positively claimed. It is not appropriate if the cassette and it’s chamfer clearance are only recited in the claims as intended uses of the apparatus. Appellant cannot require the examiner to interpret functional claim limitations as if the limitations recited structure. 

III      On numbered page 7 of the Final rejection, the claim limitation a movable portion configured for moving in the clearance was rejected for lack of adequate written description. As explained in the rejection the recited feature was not disclosed for the elected embodiment of Fig 6 (it was not disclosed in [0057] containing the only  written description of that embodiment, it was not disclosed in Fig 6 itself and it was not disclosed anywhere else in the original disclosure as being a feature of Fig 6). 
By way of further explanation, the specification indicates that an important feature of the application disclosure is proper orientation of the cassette when it is installed in the holder of the apparatus. A careful reading of the specification indicates that this goal is accomplished in different ways in each of the various disclosed embodiments. Thus, per specification [0044] and [0045] the embodiment of Fig 1 includes a movable portion that moves in the clearance (chamfer clearance 41). Note Fig 1 right side at the bottom of the cassette. Accordingly, if the cassette were installed upside down, the movable portion would be prevented  from moving along its path. Therefore, if one wanted to use the cassette 30 properly it must be oriented properly. In contrast, as described in specification [0055], in the embodiment of Figs 4, 5A and 5B the cassette 30’ is provided with a tapered clearance 41’ in its outer wall, as opposed to a chamfer clearance 41 in its inner wall. The tapered clearance is used in conjunction with a tapered flange 44’ of holder 26. The complementary shapes of the clearance and flange ensure that the cassette is properly oriented in the holder. If it were not, the cassette would stick up too high and the funnel could not be properly installed on the top of the bin. Similarly, per [0058] the embodiment in Fig 7 utilizes an interfering member 70 (or a pair of interfering members) that works with the chamfer clearance 41 of cassette 30 to ensure proper installation of the cassette in the holder.
As with the other embodiments, the cassette orienting feature of elected Fig 6 is somewhat different. As described in [0057], although the apparatus of elected Fig 6 utilizes the cassette 30 of Figs 2A and 2B, it also employs a fixed portion 52’ of closing mechanism 50 that has an upper end 54’ that extends upwardly in the opening 22 of the bin 12. This feature is not disclosed in the application specification as being present in Fig 1. In Fig 6. that upper end 54’ is sized so that it also extends into the opening 34 of the cassette 30, when the cassette is positioned in the holder. Therefore, if the cassette were positioned upside down it would extend above the annular flange 42 (shown in Fig 6 but more clearly seen in Fig 1) and the ring 68 would not be positionable on the bin 12.
There is no mention in [0057] of a movable portion configured for moving in the clearance of the cassette in the apparatus of Fig 6. The examiner notes once more that [0057] appears to be the only specification paragraph describing Fig 6. Nor does Fig 6 itself describe the feature. Nor does any portion of the disclosure suggest that the embodiment of Fig 6 includes the movable portion configured for moving in the clearance as disclosed for the Fig 1 embodiment. For example, the fact that cassette 30 of Figs 2A and 2B is used in the Fig 6 embodiment as well as in the Fig 1 embodiment, is not considered to suggest that the Fig 6 embodiment has the movable portion configured for moving in the clearance of the Fig 1 embodiment. Fig 6 is labelled to show at least a part of movable portion 58 therein, but there is no disclosure to suggest that another part of 58 moves in the clearance, as described and shown for Fig 1. Not only that, but movement in the clearance would not be necessary in Fig 6, given the disclosure in [0057] of a different way to provide proper orientation of the cassette as discussed above. Additionally, the examiner notes that Fig 7 also utilizes a cassette 30 with a chamfer clearance 41 but with no disclosed movable portion for moving in the clearance to provide the cassette orienting feature. Therefore, it does not follow that just because cassette 30 with a chamfer clearance is used in a particular apparatus embodiment, that the embodiment also has a movable portion configured for moving in the chamfer clearance.
Appellant responds with two arguments. Both are set forth in numbered page 9 of the Brief. The first is that one of ordinary skill in the art using the reference numeral 58 of Fig 6 would have no difficulty in understanding the claim language. This argument is not convincing because the issue is clearly not with understanding the claim language as it pertains to non-elected Fig 1. The issue is the lack of description of (lack of support for) the feature in the Fig 6 embodiment. Appellant’s second argument is that one of ordinary skill in the art would understand upon reading [0057] of the specification and viewing Fig 6 that the upper end 54’ of fixed portion 52’ of closing mechanism 50 extends upwardly into the opening 22 of the bin 12 and extends into the opening 34 of the cassette, with 54’ following the contour of the annular wall of the cassette. This argument is also unconvincing because it too does not address the grounds of the rejection. Fig 6 does not appear to show what [0057] describes. Fixed portion 52’ in Fig 6 appears to occupy the same position in the figure with respect to the cassette that fixed portion 52 in Fig 1 does with respect to that cassette. However, this is not the issue here. Appellant’s argument does not indicate how the specification describes a movable portion configured for moving in the clearance for elected Fig 6 in the full, clear, concise and exact terms required by the Statute, so as to convey possession of the claimed invention by the applicant. If claim 29 is directed to Fig 6 the claim limitation constitutes new matter. If claim 29 is not directed to Fig 6, claim 29 is properly withdrawn from further consideration as being directed to a non-elected species.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACOB K ACKUN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.